 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     GABRIEL M. KRUSE,                                Case No. 1:19-cv-00005-LJO-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL WITHOUT PREJUDICE
14
     BANSUAN, et al.,                                 (ECF NO. 19)
15
                        Defendants.
16

17

18          Gabriel Kruse (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On September 16, 2019, Plaintiff filed a motion for appointment of pro bono counsel.

21   (ECF No. 19). Plaintiff asks for appointment of counsel because he cannot afford to hire counsel;

22   because he has an extremely limited knowledge of the law; because he has limited access to legal

23   materials; because this case appears to have merit; because the issues involved in this case are

24   complex, and expert testimony may be required; because he is physically ill and suffering from

25   chronic fatigue, as well as loss of concentration, cognitive function, and memory; because he

26   wrote to three attorneys to ask them to handle his case, but none responded; and because he

27   ///

28   ///
                                                       1
 1   lacks the ability to investigate the relevant facts.1

 2           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 3   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 4   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 5   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 6   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 7   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 8           Without a reasonable method of securing and compensating counsel, the Court will seek

 9   volunteer counsel only in the most serious and exceptional cases. In determining whether

10   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

11   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

12   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

13           The Court will not order appointment of pro bono counsel at this time. The Court has

14   reviewed the record in this case, and at this time the Court is unable to make a determination that

15   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

16   adequately articulate his claims.

17           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

18   pro bono counsel at a later stage of the proceedings.

19           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

20   bono counsel is DENIED without prejudice.

21
     IT IS SO ORDERED.
22

23       Dated:      September 18, 2019                                 /s/
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26
27           1
              Plaintiff states that he is not allowed to possess the documents required to name Doe Defendants.
     However, even if Plaintiff is not allowed to possess the documents, he may be allowed to inspect them.
28
                                                              2
